MATTER OF

SS. YARMOUTH

In FINE Proceedings
MIA-10/61.210
Decided by Board June 6, 1960

Fine—Section 273(d) of 1952 act—Not imposed where only evidence of stowaway's presence on particular vessel is own statement.
Violation of section 273(d) not established where sole evidence that alien
arrived aboard named vessel was his own statement which was contradicted
by affidavits of vessel's master and crew members and which was otherwise
questionable because of alien's lengthy criminal record.
Basis

FOB FINE:

Act

of 1952—Section 273(d) [8 U.S.C. 1323].

BEFORE THE BOARD

Discussion: This appeal is directed to an administrative penalty
of $1,000 which the District Director at Miami, Florida, has ordered
imposed on the Eastern Shipping Company, owners and/or agents
of the above-named vessel which arrived at the port of Miami,
Florida, from foreign on August 14, 1959, for failure to detain the
alien stowaway G M aboard the vessel until he was inspected
by an immigration officer. The appeal will be sustained and the
fine remitted.
The alien stowaway involved, in an affidavit executed before a
Service officer after he was arrested ashore at Miami, has stated
that he arrived in the United States at that port aboard this vessel,
as above. He has claimed that he came here to visit, his wife, a
United States citizen whom the British government had deported
from Nassau about six weeks previously, having received word that
she was ill. He has alleged that he attempted to obtain proper
documents to enter this country legally but was unable to do so
because of a lengthy criminal record, including about 39 convictions
of charges ranging from drinking to assault and 10 months' imprisonment. He has asserted that he hid aboard this vessel at Nassau about 4:00 p.m. on August 13, 1959; that he had no trouble
getting aboard as he dives for coins for tourists at Nassau; and
that coin divers are given the freedom of the ship there. He has

averred that, after visiting his wife briefly, he tried to return
aboard this vessel to go back to Nassau; that a watchman would
675

not permit him to board it; that he then told the captain he had
stowed away on the trip over; that when he could not produce his
passport the captain told him to get off the dock and stay off ; and
that he then turned himself in to the Service.
The appellant has submitted an affidavit by the vessel's master
that it is his practice to have two guards posted in appropriate
positions near the ship to keep 'unauthorized persons from coming
aboard while it is in foreign ports; that he did so at Nassau, where
this stowaway claimed he boarded the vessel; that "coin divers"
are not permitted to board his vessel, contrary to the statement made
by the stowaway; and that he did not talk to the stowaway at
Miami, as claimed by the latter, but that the port captain there
related a similar incident to him around that date. The appellant
has also submitted affidavits by officers and members of the crew of
this vessel, some of whom are personally acquainted with the stowaway, that they did not see him aboard at any time here involved;
that they did not see any stowaways aboard on the trip to the
United States here in question; and that they did not hear anybody
mention that there was a stowaway aboard.
Liability to fine here is predicated solely on the stowaway's
statement, which is not persuasive evidence that he did arrive in the
United States as such aboard this vessel. It has been contradicted
by affidavits submitted in support of the appeal, as well as being
questionable in view of the stowaway's admitted lengthy criminal
record. The Service made no effort to substantiate it by inspection
of the boat and by interrogating him as to its description, to be
followed by an actual description of the boat.
Briefly, in circumstances such as those outlined above, the burden
is on the Service to establish the violation. This it has not done.
Accordingly, we will sustain the appeal.
Order: It is ordered that the appeal be sustained and that tine be
not imposed.

676

